Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 07/25/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-8, 10-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka; Shingo (US 20160275199 A1) in view of Sindhwani; Vikas (US 20070239642 A1).

Regarding independent claim 1, Tanaka; Shingo (US 20160275199 A1) teaches,  a computer-implemented method for accessing table data, comprising: receiving a request to retrieve data from a table having constant size keys and constant size data, said request specifying a key associated with data to be retrieved (Paragraph [0003], [0004] [0004] In a simplest access method, for example, in read access in response to Key="001", a request (for example, a GET (Key="001")) that specifies a key corresponding a value to be read is transmitted and the value is returned as a response. Examples of the response include various types such as a response including only a value corresponding to a specified key and a response including both a specified key and a value corresponding to the key. [0003] With respect to a key, an object ID may be not variable but fixed in length but the basic principles and the like are in common (Examiner interprets table having constant keys and content as keys and content are fixed in length) said table having been sorted according to a sort order of transformed values derived by applying a consistent computational transform to each of said constant size keys; [0080] When the order key string accessor 104 receives a PUT request, the order key string accessor 104 generates a new order key string having a key specified by the PUT request added thereto (the details will be described later). The internal key generator 111 generates an internal key by a predetermined method. In an example, the internal key generator 111 always generates key having a constant value. In the following description, it is assumed that the internal key generator 111 always generates an internal key having a constant value. The process assigner 102 passes the internal key and the new order key string to the hash table accessor 103. The hash table accessor 103 calculates a hash value from the internal key, generates an entry corresponding to a hash address based on the hash value, and stores, in the generated entry, a KV address on the KV storage 110 in which the new order key string is to be stored (i.e., the table is sorted according to the sort order of the transformed values. Here the transformed values are the hash values). The KV address may be allocated by requesting the KV address allocator 105, for example. The KV accessor 106 stores the new order key string as a normal value (data) in the KV address on the KV storage 110. 
generating a first estimate of a table row for said specified key by transforming said key specified in said request into a transformed value using said consistent computational transform and …; [0098] The operation when the GETNEXT request is received has been described above. However, the same operation is performed when a GETPREV request, a GETRANGE request, or the like is received. [0087] Every time a PUT request is received, the size of the order key string increases. Thus, the order key string may be divided as appropriate in such a way that a different internal key is allocated to each divided string. For example, the order key string corresponding to the internal key "key_seq0" is divided into two and internal keys "key_seq1" and "key_seq2" are allocated to the two divided strings, respectively. Algorithm for dividing and managing the order key string may follow the various conventional methods such as an LSM-tree. In the present embodiment, the contents of 
testing a table row key at said table row derived from said first estimate for a match with said specified key; (Paragraph [0087] In this case, it suffices that the internal key generator 111 having received a request for reading such as a GET request identifies an internal key based on the algorithm. For simplicity, the order key string may be divided into alphabetic ranges. For example, the order key string is divided into two groups, "A to L" and "M to Z" and internal keys "key_seq1" and "key_seq2" are allocated to the two groups, respectively. When the first alphabet of a key specified by a read request belongs to "A to L", the internal key may be determined as "key_seq1", while the first alphabet belongs to "M to Z", the internal key may be determined as "key_seq2". The above example is merely an example having the possibility of realizing. Any other methods can be applied (i.e., testing and returning the matched result based on the first estimate).
and responsive to finding a matched table row in said testing, returning a data value from said matched table row for said specified key (Paragraph [0049] First, the operation when a key specified GET request is received will be described. The request interpreter 101 interprets that the received request is a GET request. The process assigner 102 passes the key to the hash table accessor 103. The hash table accessor 103 accesses a table entry of the specified key using a predetermined hash function and acquires a KV address. For example, the hash table accessor 103 calculates a hash value of the specified key and identifies the entry on the hash table corresponding to the hash value. The KV accessor 106 accesses the KV storage 110 based on the KV address stored in the identified entry and reads out a piece of data (a key-value) stored in the KV storage 110. After it is determined that a key included in the read key-value matches the specified key, the response generator 107 generates a response including the read value and transmits the response to the transmission source of the GET request. Whether the key included in the read key-value matches the specified key may be determined by the KV accessor 106, the process assigner 102, or a separate processor for performing this determination. When the key included in the read key-value does not match the specified key, searching entries is restarted by returning to the hash table. The searching is repeated until a matching key is found or it is determined that no matching key is included.
Tanaka et al fails to explicitly teach, … using said consistent computational transform and applying a root-finding method to determine a table row.
Sindhwani; Vikas (US 20070239642 A1) teaches, … using said consistent computational transform and applying a root-finding method to determine a table row (Paragraph [0082] The hybrid root finding algorithm performs Newton-Raphson 
Sindhwani et al also teaches, testing a table row key at said table row derived from said first estimate for a match with said specified key (Paragraph [0051] Among these values, only those indices i where .delta..sub.i.gtoreq.0 i.e. if i.epsilon.j(w) (then y.sub.io.sub.i<1), so y.sub.i( o.sub.i-o.sub.i)>0 or if ij(w) (then y.sub.io.sub.i>1) are considered, so y.sub.i( o.sub.i-o.sub.i)<0. When .delta. is increased past a .delta..sub.i, in the former case the index i leaves j(w) and in the latter case it enters j(w). Reordering the indices so that .delta..sub.i, are sorted in a non-decreasing order as .delta..sub.j1,.delta..sub.j2 . . . , the root is then easily checked in each interval (i.e., testing the table row from the estimatefor a match) (.delta..sub.j.sub.k,.delta..sub.j.sub.k+1), k=1,2 . . . by keeping track of the slope of the linear piece in that interval (i.e., testing the table row from the estimate is checked).
and responsive to finding a matched table row in said testing, returning a data value from said matched table row for said specified key (Paragraph [0052] The table of FIG. 6 provides an abridged pseudo-code for L.sub.2-SVM-MFN. Its computational complexity therefore is O(t.sub.mfn t.sub.cglsn.sub.0) where t.sub.mfn is the number of outer iterations of CGLS calls and line search, and t.sub.cgls is the average number of CGLS iterations (i.e., responsive to finding the row, stopping the iteration and returning matched result). These depend on the data set and the tolerance desired in the stopping criterion, but are typically very small. Therefore the complexity is found to be linear in the number of entries in the data matrix). 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Tanaka et al by providing applying a root-finding method to determine a table row, testing the row from the first estimatate/guess and returning the matched result as taught by Sindhwani et al (Paragraph [0082,[0051], [0052])
  One of the ordinary skill in the art would have been motivated to make this modification where the modified finite Newton L.sub.2-SVM method (L.sub.2-SVM-MFN) for Linear SVMs is ideally suited to sparse datasets with large number of examples and possibly large number of features. In a typical application, such as document classification, many training documents are collected and processed into a format that is convenient for mathematical manipulations, taught by Sindhwani et al (Paragraph [0032]). 

Regarding dependent claim 2, Tanaka et al and Sindhwani et al teach, the method of claim 1. 
Tanaka et al further teaches, further comprising testing at least one preceding table row key and said at least one succeeding table row key for a match with said specified key, and responsive to finding a matched table row in said testing, returning a data value from said matched table row for said specified key (Paragraph [0033] The request interpreter 101 receives a request such as a GET request, a GETNEXT request, a GETPREV request, a GETRANGE request, or a PUT request and interprets the received request. A GET request is a request for reading a value corresponding to a specified key. A GETNEXT request is a request for reading a value corresponding to a value next to a specified key in a dictionary order. A GETPREV request is a request for reading a value corresponding to a value previous to a specified key in a dictionary order. A GETRANGE request is a request for reading values corresponding to all keys between two specified keys in a dictionary order. A PUT request is a request for writing a specified value in such a way that the value corresponds to a specified key). 

Regarding dependent claim 3, Tanaka et al and Sindhwani et al teach, the method of claim 1. 
Sindhwani et al further teaches, further comprising, responsive to not finding a matched table row in said testing, iteratively applying said root-finding method to refine said first estimate (Paragraph [0056], [0088] Being a special case of semi-supervised learning, the problem of one-class learning with unlabeled data can be addressed by the algorithms developed in this paper. These algorithms implement the cluster assumption under constraints on class ratios. For one-class problems, unlabeled data is expected to be helpful in biasing the classification hyperplane to pass through a low density region keeping clusters of the relevant class on one side and instances of the "others" class on the other side. The fraction r can first be crudely estimated using a small random sample and then finely adjusted based on validation performance of the trained classifier (i.e., adjusting/refining the estimate using root finding method in response to not finding the data). [0082] The hybrid root finding algorithm performs Newton-Raphson (Newton-Raphson is the root finding method) iterations with a starting guess of v - + v + 2 ##EQU30## ). 

Regarding dependent claim 4, Tanaka et al and Sindhwani et al teach, the method of claim 3. 
Sindhwani et al further teaches, said iteratively applying said root-finding method being combined with a maximum and minimum bound check (Paragraph [0051] Among these values, only those indices i where .delta..sub.i.gtoreq.0 i.e. if i.epsilon.j(w) (then y.sub.io.sub.i<1), so y.sub.i( o.sub.i-o.sub.i)>0 or if ij(w) (then y.sub.io.sub.i>1) are considered, so y.sub.i( o.sub.i-o.sub.i)<0. When .delta. is increased past a .delta..sub.i, in the former case the index i leaves j(w) and in the latter case it enters j(w). Reordering the indices so that .delta..sub.i, are sorted in a non-decreasing order as .delta..sub.j1,.delta..sub.j2 . . . , the root is then easily checked in each interval (i.e., maximum and minimum bound check) (.delta..sub.j.sub.k,.delta..sub.j.sub.k+1), k=1,2 . . . by keeping track of the slope of the linear piece in that interval (i.e., testing the table row from the estimate is checked).  [0082] The hybrid root finding algorithm performs Newton-Raphson (Newton-Raphson is the root finding method) iterations with a starting guess of v - + v + 2 ##EQU30## (i.e., iteratively applying the root finding method in the in the max and min bound). 

Regarding dependent claim 5, Tanaka et al and Sindhwani et al teach, the method of claim 4. 
Sindhwani; Vikas (US 20070239642 A1) teaches, responsive to said iteratively applying said root-finding method combined with said maximum and minimum bound check producing a result falling outside a range between said maximum and minimum bound, applying an alternative root-finding method to counter divergence (Paragraph [0082] The hybrid root finding algorithm performs Newton-Raphson iterations with a starting guess of v - + v + 2 ##EQU30## and invokes the bisection method whenever an iterate goes outside the brackets (i.e., alternate method, such as Bisection method is applied when the maximum and minimum bound goes outside the range). The steps for optimizing p are outlined in table if FIG. 12). 

Regarding dependent claim 6, Tanaka et al and Sindhwani et al teach,  the method of claim 5. 
Sindhwani further teaches, said applying an alternative root-finding method comprising applying a bisection method (Paragraph [0082] The hybrid root finding algorithm performs Newton-Raphson iterations with a starting guess of v - + v + 2 ##EQU30## and invokes the bisection method whenever an iterate goes outside the brackets (i.e., Bisection method is applied when the maximum and minimum bound goes outside the range). The steps for optimizing p are outlined in table if FIG. 12). 

Regarding dependent claim 7, Tanaka et al and Sindhwani et al teach, the method of claim 4. 
Sindhwani further teaches, maximum and minimum bounds for said maximum and minimum bound check being established and stored during said iteratively applying said root-finding method (Paragraph [0040] The modified finite Newton procedure (i.e., Newton procedure is the root-finding method) has the property of finite convergence to the optimal solution. The key features that bring scalability and numerical robustness to L.sub.2-SVM-MFN are: (a) Solving the regularized least squares system of equation 4 by a numerically well-behaved conjugate gradient scheme referred to as conjugate gradient for least squares method (CGLS), which is designed for large, sparse data matrices X. (b) Due to the one-sided nature of margin loss functions, these systems are solved over restricted index sets j(w), which can be much smaller than the whole dataset. This also allows additional heuristics (i.e the heuristics of maximum and minimum bound are established and stores) to be developed such as terminating CGLS early when working with a crude starting guess, such as 0, and allowing the line search step to yield a point where the index set j(w) is small. Subsequent optimization steps then work on smaller subsets of the data (i.e., the subset is the maximum and minimum bound). [0042] The CGLS procedure solves large, sparse, weighted regularized least squares problems of the following form: [.lamda.I+X.sup.TCX].beta.=X.sup.TCY (5) The key computational issue in equation 5 is to avoid the construction of the large and dense matrix X.sup.TCX, and work only with the sparse matrix X and the diagonal cost matrix (stored as a vector) C).

Regarding dependent claim 8, Tanaka et al and Sindhwani et al teach, the method of claim 1. 
Tanaka et al further teaches, said consistent computational transform comprising a hash function (Paragraph [0035] The hash table storage 108 holds a hash table. The hash table is a table in which, in the entry of an address (hereinafter, "hash address") based on a hash value that is calculated by passing a key through a predetermined hash function, information relating to the key, particularly an address (a KV address) of a piece of data including a value and the like on the KV storage 110 is stored).

Regarding independent claim 10, Tanaka; Shingo (US 20160275199 A1) teaches, a computer-implemented method for accessing table data, comprising: receiving a request to retrieve data from a derived table generated from a table having constant size keys and constant size data, said request specifying a key associated with data to be retrieved (Paragraph [0003], [0004] [0004] In a simplest access method, for example, in read access in response to Key="001", a request (for example, a GET (Key="001")) that specifies a key corresponding a value to be read is transmitted and the value is returned as a response. Examples of the response include various types such as a response including only a value corresponding to a specified key and a response including both a specified key and a value corresponding to the key. [0003] With respect to a key, an object ID may be not variable but fixed in length but the basic principles and the like are in common (Examiner interprets table having constant keys and content as keys and content are fixed in length), said derived table having been sorted according to a sort order of transformed values derived by applying a consistent computational transform to each of said constant size keys, and replacing each said key with its respective transformed value as a table row index value after said derived table has been sorted [0080] When the order key string accessor 104 receives a PUT request, the order key string accessor 104 generates a new order key string having a key specified by the PUT request added thereto (the details will be described later). The internal key generator 111 generates an internal key by a predetermined method. In an example, the internal key generator 111 always generates an internal key having a constant value. In the following description, it is assumed that the internal key generator 111 always generates an internal key having a constant value. The process assigner 102 passes the internal key and the new order key string to the hash table accessor 103. The hash table accessor 103 calculates a hash value from the internal key, generates an entry corresponding to a hash address based on the hash value, and stores, in the generated entry, a KV address on the KV storage 110 in which the new order key string is to be stored (i.e., the table is sorted according to the sort order of the transformed values. Here the transformed values are the hash values). The KV address may be allocated by requesting the KV address allocator 105, for example. The KV accessor 106 stores the new order key string as a normal value (data) in the KV address on the KV storage 110 (i.e. the KV accessor stores the new order key string as a normal value by replacing the keys)). 
generating a first estimate of a table row for said specified key by transforming said key specified in said request into a respective transformed value using said consistent computational transform and … [0098] The operation when the GETNEXT request is received has been described above. However, the same operation is performed when a GETPREV request, a GETRANGE request, or the like is received. [0087] Every time a PUT request is received, the size of the order key string increases. Thus, the order key string may be divided as appropriate in such a way that a different internal key is allocated to each divided string. For example, the order key string corresponding to the internal key "key_seq0" is divided into two and internal keys "key_seq1" and "key_seq2" are allocated to the two divided strings, respectively. Algorithm for dividing and managing the order key string may follow the various conventional methods such as an LSM-tree. In the present embodiment, the contents of the algorithm are not limited. In this case, it suffices that the internal key generator 111 having received a request for reading such as a GET request identifies an internal key based on the algorithm (i.e., generating the first estimate based on the request). For simplicity, the order key string may be divided into alphabetic ranges. For example, the order key string is divided into two groups, "A to L" and "M to Z" and internal keys "key_seq1" and "key_seq2" are allocated to the two groups, respectively. When the first alphabet of a key specified by a read request belongs to "A to L", the internal key may be determined as "key_seq1", while the first alphabet belongs to "M to Z", the internal key may be determined as "key_seq2". The above example is merely an example having the possibility of realizing. Any other methods can be applied);
testing a table row index value at said table row derived from said first estimate for a match with said respective transformed value of said specified key (Paragraph [0087] In this case, it suffices that the internal key generator 111 having received a request for reading such as a GET request identifies an internal key based on the algorithm. For simplicity, the order key string may be divided into alphabetic ranges. For example, the order key string is divided into two groups, "A to L" and "M to Z" and internal keys "key_seq1" and "key_seq2" are allocated to the two groups, respectively. When the first alphabet of a key specified by a read request belongs to "A to L", the internal key may be determined as "key_seq1", while the first alphabet belongs to "M to Z", the internal key may be determined as "key_seq2". The above example is merely an example having the possibility of realizing. Any other methods can be applied (i.e., testing and returning the matched result based on the first estimate).
and responsive to finding a matched table row in said testing, returning a data value from said matched table row for said specified key (Paragraph [0049] First, the operation when a key specified GET request is received will be described. The request interpreter 101 interprets that the received request is a GET request. The process assigner 102 passes the key to the hash table accessor 103. The hash table accessor 103 accesses a table entry of the specified key using a predetermined hash function and acquires a KV address. For example, the hash table accessor 103 calculates a hash value of the specified key and identifies the entry on the hash table corresponding to the hash value. The KV accessor 106 accesses the KV storage 110 based on the KV address stored in the identified entry and reads out a piece of data (a key-value) stored in the KV storage 110. After it is determined that a key included in the read key-value matches the specified key, the response generator 107 generates a response including the read value and transmits the response to the transmission source of the GET request. Whether the key included in the read key-value matches the specified key may be determined by the KV accessor 106, the process assigner 102, or a separate processor for performing this determination. When the key included in the read key-value does not match the specified key, searching entries is restarted by returning to the hash table. The searching is repeated until a matching key is found or it is determined that no matching key is included).
Tanaka et al fails to explicitly teach, … applying a root-finding method to determine a table row Sindhwani; Vikas (US 20070239642 A1) teaches, … using said consistent computational transform and applying a root-finding method to determine a table row (Paragraph [0082] The hybrid root finding algorithm performs Newton-Raphson iterations with a starting guess of v - + v + 2 ##EQU30## (i.e., Newton-Raphson iterations are performed using the starting/first estimate/guess);
Sindhwani et al also teaches, testing a table row key at said table row derived from said first estimate for a match with said specified key (Paragraph [0051] Among these values, only those indices i where .delta..sub.i.gtoreq.0 i.e. if i.epsilon.j(w) (then y.sub.io.sub.i<1), so y.sub.i( o.sub.i-o.sub.i)>0 or if ij(w) (then y.sub.io.sub.i>1) are considered, so y.sub.i( o.sub.i-o.sub.i)<0. When .delta. is increased past a .delta..sub.i, in the former case the index i leaves j(w) and in the latter case it enters j(w). Reordering the indices so that .delta..sub.i, are sorted in a non-decreasing order as .delta..sub.j1,.delta..sub.j2 . . . , the root is then easily checked in each interval (i.e., testing the table row from the estimatefor a match) (.delta..sub.j.sub.k,.delta..sub.j.sub.k+1), k=1,2 . . . by keeping track of the slope of the linear piece in that interval (i.e., testing the table row from the estimate is checked).
and responsive to finding a matched table row in said testing, returning a data value from said matched table row for said specified key (Paragraph [0052] The table of FIG. 6 provides an abridged pseudo-code for L.sub.2-SVM-MFN. Its computational complexity therefore is O(t.sub.mfn t.sub.cglsn.sub.0) where t.sub.mfn is the number of outer iterations of CGLS calls and line search, and t.sub.cgls is the average number of CGLS iterations (i.e., responsive to finding the row, stopping the iteration and returning matched result). These depend on the data set and the tolerance desired in the stopping criterion, but are typically very small. Therefore the complexity is found to be linear in the number of entries in the data matrix). 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Tanaka et al by providing applying a root-finding method to determine a table row, testing the row from the first estimatate/guess and returning the matched result as taught by Sindhwani et al (Paragraph [0082,[0051], [0052])
  One of the ordinary skill in the art would have been motivated to make this modification where the modified finite Newton L.sub.2-SVM method (L.sub.2-SVM-MFN) for Linear SVMs is ideally suited to sparse datasets with large number of examples and possibly large number of features. In a typical application, such as document classification, many training documents are collected and processed into a format that is convenient for mathematical manipulations, taught by Sindhwani et al (Paragraph [0032]). 

Regarding dependent claim 12, Tanaka et al and Sindhwani et al teach, the method of claim 10. 
Tanaka et al further teaches, further comprising testing at least one preceding table row index value and said at least one succeeding table row index value for a match with said respective transformed value of said specified key, and responsive to finding a matched table row in said testing, returning a data value from said matched table row for said specified key (Paragraph [0033] The request interpreter 101 receives a request such as a GET request, a GETNEXT request, a GETPREV request, a GETRANGE request, or a PUT request and interprets the received request. A GET request is a request for reading a value corresponding to a specified key. A GETNEXT request is a request for reading a value corresponding to a value next to a specified key in a dictionary order. A GETPREV request is a request for reading a value corresponding to a value previous to a specified key in a dictionary order. A GETRANGE request is a request for reading values corresponding to all keys between two specified keys in a dictionary order. A PUT request is a request for writing a specified value in such a way that the value corresponds to a specified key). 

Regarding dependent claim 13, Tanaka et al and Sindhwani et al teach, the method of claim 10. 
Sindhwani et al further teaches, further comprising, responsive to not finding a matched table row in said testing, iteratively applying said root-finding method to refine said first estimate (Paragraph [0056], [0088] Being a special case of semi-supervised learning, the problem of one-class learning with unlabeled data can be addressed by the algorithms developed in this paper. These algorithms implement the cluster assumption under constraints on class ratios. For one-class problems, unlabeled data is expected to be helpful in biasing the classification hyperplane to pass through a low density region keeping clusters of the relevant class on one side and instances of the "others" class on the other side. The fraction r can first be crudely estimated using a small random sample and then finely adjusted based on validation performance of the trained classifier (i.e., adjusting/refining the estimate using root finding method in response to not finding the data). [0082] The hybrid root finding algorithm performs Newton-Raphson (Newton-Raphson is the root finding method) iterations with a starting guess of v - + v + 2 ##EQU30## ). 

Regarding dependent claim 13, Tanaka et al and Sindhwani et al teach, the method of claim 12. 
Sindhwani et al further teaches, said iteratively applying said root-finding method being combined with a maximum and minimum bound check (Paragraph [0051] Among these values, only those indices i where .delta..sub.i.gtoreq.0 i.e. if i.epsilon.j(w) (then y.sub.io.sub.i<1), so y.sub.i( o.sub.i-o.sub.i)>0 or if ij(w) (then y.sub.io.sub.i>1) are considered, so y.sub.i( o.sub.i-o.sub.i)<0. When .delta. is increased past a .delta..sub.i, in the former case the index i leaves j(w) and in the latter case it enters j(w). Reordering the indices so that .delta..sub.i, are sorted in a non-decreasing order as .delta..sub.j1,.delta..sub.j2 . . . , the root is then easily checked in each interval (i.e., maximum and minimum bound check) (.delta..sub.j.sub.k,.delta..sub.j.sub.k+1), k=1,2 . . . by keeping track of the slope of the linear piece in that interval (i.e., testing the table row from the estimate is checked).  [0082] The hybrid root finding algorithm performs Newton-Raphson (Newton-Raphson is the root finding method) iterations with a starting guess of v - + v + 2 ##EQU30## (i.e., iteratively applying the root finding method in the in the max and min bound). 

Regarding dependent claim 14, Tanaka et al and Sindhwani et al teach, the method of claim 13. 
Sindhwani et al further teaches, responsive to said iteratively applying said root-finding method combined with said maximum and minimum bound check producing a result falling outside a range between said maximum and minimum bound, applying an alternative root-finding method to counter divergence (Paragraph [0082] The hybrid root finding algorithm performs Newton-Raphson iterations with a starting guess of v - + v + 2 ##EQU30## and invokes the bisection method whenever an iterate goes outside the brackets (i.e., alternate method, such as Bisection method is applied when the maximum and minimum bound goes outside the range). The steps for optimizing p are outlined in table if FIG. 12). 

Regarding dependent claim 15, Tanaka et al and Sindhwani et al teach, the method of claim 14. 
Sindhwani et al further teaches, said applying an alternative root-finding method comprising applying a bisection method (Paragraph [0082] The hybrid root finding algorithm performs Newton-Raphson iterations with a starting guess of v - + v + 2 ##EQU30## and invokes the bisection method whenever an iterate goes outside the brackets (i.e., Bisection method is applied when the maximum and minimum bound goes outside the range). The steps for optimizing p are outlined in table if FIG. 12). 

Regarding dependent claim 16, Tanaka et al and Sindhwani et al teach, the method of claim 13. 
Sindhwani et al further teaches, maximum and minimum bounds for said maximum and minimum bound check being established and stored during said iteratively applying said root-finding method (Paragraph [0040] The modified finite Newton procedure (i.e., Newton procedure is the root-finding method) has the property of finite convergence to the optimal solution. The key features that bring scalability and numerical robustness to L.sub.2-SVM-MFN are: (a) Solving the regularized least squares system of equation 4 by a numerically well-behaved conjugate gradient scheme referred to as conjugate gradient for least squares method (CGLS), which is designed for large, sparse data matrices X. (b) Due to the one-sided nature of margin loss functions, these systems are solved over restricted index sets j(w), which can be much smaller than the whole dataset. This also allows additional heuristics (i.e the heuristics of maximum and minimum bound are established and stores) to be developed such as terminating CGLS early when working with a crude starting guess, such as 0, and allowing the line search step to yield a point where the index set j(w) is small. Subsequent optimization steps then work on smaller subsets of the data (i.e., the subset is the maximum and minimum bound). [0042] The CGLS procedure solves large, sparse, weighted regularized least squares problems of the following form: [.lamda.I+X.sup.TCX].beta.=X.sup.TCY (5) The key computational issue in equation 5 is to avoid the construction of the large and dense matrix X.sup.TCX, and work only with the sparse matrix X and the diagonal cost matrix (stored as a vector) C).

Regarding dependent claim 17, Tanaka et al and Sindhwani et al teach, the method of claim 10. 
Tanaka et al further teaches, said consistent computational transform comprising a hash function (Paragraph [0035] The hash table storage 108 holds a hash table. The hash table is a table in which, in the entry of an address (hereinafter, "hash address") based on a hash value that is calculated by passing a key through a predetermined hash function, information relating to the key, particularly an address (a KV address) of a piece of data including a value and the like on the KV storage 110 is stored).

Regarding independent claim 19, Tanaka; Shingo (US 20160275199 A1) teaches, a computer-implemented method for sorting a table, comprising: applying a consistent computational transform to constant size keys of a table to generate transformed values, the table comprising the constant size keys and associated constant size data (Paragraph [0003], [0004] [0004] In a simplest access method, for example, in read access in response to Key="001", a request (for example, a GET (Key="001")) that specifies a key corresponding a value to be read is transmitted and the value is returned as a response. Examples of the response include various types such as a response including only a value corresponding to a specified key and a response including both a specified key and a value corresponding to the key. [0003] With respect to a key, an object ID may be not variable but fixed in length but the basic principles and the like are in common (Examiner interprets table having constant keys and content as keys and content are fixed in length); 
and sorting the keys and data of the table according to a sort order of transformed values (Paragraph [0080] When the order key string accessor 104 receives a PUT request, the order key string accessor 104 generates a new order key string having a key specified by the PUT request added thereto (the details will be described later). The internal key generator 111 generates an internal key by a predetermined method. In an example, the internal key generator 111 always generates an internal key having a constant value. In the following description, it is assumed that the internal key generator 111 always generates an internal key having a constant value. The process assigner 102 passes the internal key and the new order key string to the hash table accessor 103. The hash table accessor 103 calculates a hash value from the internal key, generates an entry corresponding to a hash address based on the hash value, and stores, in the generated entry, a KV address on the KV storage 110 in which the new order key string is to be stored (i.e., the table is sorted according to the sort order of the transformed values. Here the transformed values are the hash values). The KV address may be allocated by requesting the KV address allocator 105, for example. The KV accessor 106 stores the new order key string as a normal value (data) in the KV address on the KV storage 110). 

Regarding dependent claim 20, Tanaka et al and Sindhwani et al teach, the method of claim 19. 
further comprising discarding the transformed values, or, retaining the transformed values and discarding the keys (Paragraph [0080] When the order key string accessor 104 receives a PUT request, the order key string accessor 104 generates a new order key string having a key specified by the PUT request added thereto (the details will be described later). The internal key generator 111 generates an internal key by a predetermined method. In an example, the internal key generator 111 always generates an internal key having a constant value. In the following description, it is assumed that the internal key generator 111 always generates an internal key having a constant value. The process assigner 102 passes the internal key and the new order key string to the hash table accessor 103. The hash table accessor 103 calculates a hash value from the internal key, generates an entry corresponding to a hash address based on the hash value, and stores, in the generated entry, a KV address on the KV storage 110 in which the new order key string is to be stored (i.e., storing or discarding the values. the table is sorted according to the sort order of the transformed values. Here the transformed values are the hash values). The KV address may be allocated by requesting the KV address allocator 105, for example. The KV accessor 106 stores the new order key string as a normal value (data) in the KV address on the KV storage 110 (i.e. the KV accessor stores the new order key string as a normal value and discarding the keys)). 

4. 	Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka; Shingo (US 20160275199 A1) in view of Sindhwani; Vikas (US 20070239642 A1) and in further view of FELCH; ANDREW C (US 20150127649 A1).

Regarding dependent claim 9, Tanaka et al and Sindhwani et al teach, the method of claim 1. 
Tanaka et al and Sindhwani et al fails to explicitly teach, further comprising, prior to said performing an estimate of a table row for said specified key, determining that said table row is an element of a subset located in a bucket of a hash table, and limiting said generating said first estimate to said subset.
FELCH; ANDREW C (US 20150127649 A1) teaches, further comprising, prior to said performing an estimate of a table row for said specified key, determining that said table row is an element of a subset located in a bucket of a hash table, and limiting said generating said first estimate to said subset. (Paragraph [0053] Given a desirable disk access chunk size (e.g. 4 MB), the number of buckets to support may be determined, in some embodiments, using a calculation technique. In this particular exemplary technique, first, the size of the storage space on the Disk that is the maximum that will be utilized by the MapReduce system may be determined. As an example, a 4 Terabyte ("4 TB") disk drive may be fully dedicated to holding data for MapReduce, and the system may support up to its full utilization. In this case the working memory of the Map Processor (300), which may be the memory supporting the Bucket Buffers (340) or it may be memory internal to the Map Processor (300) or some other memory, may be established to be sufficiently large to hold an entire Disk Bucket (352) so that the keys in the Disk Bucket might be organized using the working memory (when it is not being otherwise used to store [key, value] pairs in Bucket Buffers 340), such as by creating a hash table of the key values. For example, in some embodiments, after processing of a Map function has completed on Input Data 225, and mapped [key, value] pairs have been assigned to and stored in Disk Buckets 350, the [key, value] pairs stored together in a Disk Bucket (352) may be read into memory, separated by their keys (e.g., using a hash table) into data bound for different Reducers, and then transferred to the appropriate Reducers for processing according to the Reduce function. The memory in which data from completed Disk Buckets is prepared for routing to Reducers may be the same memory in which Bucket Buffers 340 were previously implemented during processing of the Map function, or may be a different memory. In some embodiments, this working memory is planned to be twice the size of a Disk Bucket (352) to allow for a hash table to be efficiently implemented with empty room, which may allow the hash table to operate efficiently). 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Tanaka et al and Sindhwani et al by providing . determining that said table row is an element of a subset located in a bucket of a hash table, and limiting said generating said first estimate to said subset., as taught by FELCH et al.
  One of the ordinary skill in the art would have been motivated to make this modification, for each mapped [key, value] pair, the system may identify the corresponding key and one of the Reducers responsible for that key, and provide the mapped [key, value] pair to the Reducer for processing., as taught by FELCH et al (Abstract, Paragraph [0053]).

Regarding dependent claim 18, Tanaka et al and Sindhwani et al teach, the method of claim 10. 
Tanaka et al and Sindhwani et al fails to explicitly teach, further comprising, prior to said performing an estimate of a table row for said specified key, determining that said table row is an element of a subset located in a slot of a hash table, and limiting said generating said first estimate to said subset. 
FELCH; ANDREW C (US 20150127649 A1) teaches, further comprising, prior to said performing an estimate of a table row for said specified key, determining that said table row is an element of a subset located in a slot of a hash table, and limiting said generating said first estimate to said subset (Paragraph [0053] Given a desirable disk access chunk size (e.g. 4 MB), the number of buckets to support may be determined, in some embodiments, using a calculation technique. In this particular exemplary technique, first, the size of the storage space on the Disk that is the maximum that will be utilized by the MapReduce system may be determined. As an example, a 4 Terabyte ("4 TB") disk drive may be fully dedicated to holding data for MapReduce, and the system may support up to its full utilization. In this case the working memory of the Map Processor (300), which may be the memory supporting the Bucket Buffers (340) or it may be memory internal to the Map Processor (300) or some other memory, may be established to be sufficiently large to hold an entire Disk Bucket (352) so that the keys in the Disk Bucket might be organized using the working memory (when it is not being otherwise used to store [key, value] pairs in Bucket Buffers 340), such as by creating a hash table of the key values. For example, in some embodiments, after processing of a Map function has completed on Input Data 225, and mapped [key, value] pairs have been assigned to and stored in Disk Buckets 350, the [key, value] pairs stored together in a Disk Bucket (352) may be read into memory, separated by their keys (e.g., using a hash table) into data bound for different Reducers, and then transferred to the appropriate Reducers for processing according to the Reduce function. The memory in which data from completed Disk Buckets is prepared for routing to Reducers may be the same memory in which Bucket Buffers 340 were previously implemented during processing of the Map function, or may be a different memory. In some embodiments, this working memory is planned to be twice the size of a Disk Bucket (352) to allow for a hash table to be efficiently implemented with empty room, which may allow the hash table to operate efficiently). 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Tanaka et al and Sindhwani et al by providing . determining that said table row is an element of a subset located in a bucket of a hash table, and limiting said generating said first estimate to said subset., as taught by FELCH et al.
  One of the ordinary skill in the art would have been motivated to make this modification, for each mapped [key, value] pair, the system may identify the corresponding key and one of the Reducers responsible for that key, and provide the mapped [key, value] pair to the Reducer for processing., as taught by FELCH et al (Abstract, Paragraph [0053]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached between 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/S. R./
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164